Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         18-OCT-2022
                                                         09:23 AM
                                                         Dkt. 13 ODAC



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                  Respondent/Plaintiff-Appellee,

                                vs.

                         JAMISON T. CROWE,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 2DTC-19-691397)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

 of Certiorari, filed on September 2, 2022, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, October 18, 2022.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Michael D. Wilson

                                  /s/ Todd W. Eddins